department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about your lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enciosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend x abc group subsidiary dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are duly formed under the nonprofit laws of your state of incorporation your certificate of incorporation provides that you are organized as a nonprofit corporation to engage exclusively for one or more of the purposes as specified in sec_501 of the internal_revenue_code it further provides that the specific objectives and purposes of the corporation shall be to ensure and facilitate the free open source distribution of the x software software to the general_public in your exemption application you stated that you were formed solely to promote the development distribution and adoption of the free open source software code and associated documentation comprising the x software application_for benefit of the general_public you describe x software as a modular suite of computational fluid dynamics software source code and associated documentation intended to be used to simulate on a computer the motion and flow of fluids generally air and water in relation to solid objects such as vehicles airfoils turbines and buildings specifically you stated that x software is used for computer-based design processes of everything from buildings for example by enabling computer-based simulation of wind patterns around buildings or across an entire city or the possible spread of fire within a building etc to the design of aircraft watercraft automobiles or other vehicles for example computer-based simulation of aerodynamic drag or the flow of air within a cabin etc to wind turbine or engine design and more you reported that your software may be utilized by individuals academics government and commercial interests alike you are the owner of the copyright of x software source code and associated software documentation and anyone or any entity may download x software from your website at no cost pursuant to a no-cost open source license gnu public license or gpl you explained that you provide no direct benefit or assistance including lead generation marketing or promotional benefits to any commercial interest or entities other than indirectly via such entities benefiting from use of the x software being made available at no-cost to the general_public you entered into a trademark license agreement with subsidiary a wholly-owned subsidiary of abc group -your connections with abc group include funding licensing agreements and overlapping board members specifically you stated that if the donations don't cover the costs of the site abc group will fund the remaining shortfall if necessary abc group owns the trademark to x software which it licensed to you your board members are all employees of abc group you stated the initial and current four directors and three officers of uur organization are all employees of the same independent third-party commercial company or its wholly-owned subsidiaries abc group specifically you reported that your director is the director of abc group your president is the engineering director of abc group your treasurer is also an engineering director at abc group and finally your secretary is vice-president at abc group you also operate a website hosted by abc group that is intended to be a communication and promotional channel to facilitate the sharing of information among interested members of the public including users of the x software to promote the software's continued use and encourage further improvement of the software code by its community of users your day-to-day operations are devoted solely to maintaining your website that hosts and makes available for download x software and its associated documentation you engage in no other activities specifically you stated that you have no revenue at present and anticipates little or no revenue to result from your activities in the future your minimal operating costs are expected to result primarily from the costs incurred to maintain your website as well as periodically preparing mandatory financial and operating reports-and plans to solicit donations from the géneral public to pay these small ongoing operating_expenses you stated that you pay no salaries or stipends and have no employees and all assistance given to you at present to accomplish your purposes is provided on a volunteer basis including contributions of software code pursuant to the open source gpl license in addition you also reported that an outside company abc group which hosts your web site is also expected to keep the site functional if additions to the site are required they will be created by abc group staff free of charge law sec_501 exempts from taxation any corporation organized and operated purposes to foster national or international amateur sports competition or for the prevention exclusively for religious charitable scientific testing for public safety literary or educational of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accornplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_65_1 1965_1_cb_226 determined that an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and which has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights was not exempt under sec_501 specifically the irs found that any benefit to the public was indirect because the development and licensing of the new machine benefited those particular manufacturers revrul_69_632 1969_2_cb_120 determined that a nonprofit organization composed of members of a particular industry to develop new and improved uses for existing products of the industry was not exempt under sec_501 the association itself conducted no scientific research rather it contracted with various research organizations institutes and universities for specific esearch projects selected by a committee of technical experts chosen from the association's membership the results of these projects were published and made available to the interested public specifically the ruling found that the association's research projects may result in new products and processes that benefit the public but such benefit was secondary to that derived by the association’s members revrul_74_116 1974_1_cb_127 determined that an organization whose memhership was limited to organizations that own rent or use a specific type of computer and whose activities are designed to keep members informed of current scientific and technical data of special interest to them as users of the computers was not exempt under sec_501 the organization was devoted to developing and exchanging data among users of a specific type of computer furthermore the organization served as a liaison between users and the manufacturer of the computer the organization’s activities in furtherance of this goal included conducting meetings and seminars to discuss problems relating to the use of the computer publishing reports of its meetings and seminars for distribution to members and publishing a monthly newsletter to inform members of current scientific and technical data of special interest to thei ‘ine organization was supported primarily by membership dues and seminar fees the service determined that by making specialized information available to its members under these circumstances the organization served the private interests of its members rather than a public interest and therefore failed to qualify under ilr c sec_501 in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes analysis your sole activity is maintaining a website to promote the development distribution and adoption of the free open source software code and associated documentation comprising the x software application_for benefit of the general_public an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt_purpose only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 maintaining website to promote the development distribution and adoption of open source software is not an exempt_purpose see revrul_74_116 rev_rul revrul_65_1 sec_1_501_c_3_-1 you do not engage in any other activities that establish that you are operated for exclusively exempt purposes the documentation you have submitted does not show that you meet any of the criteria for exemption as such your only activity does not accomplish an exempt_purpose sec_1_501_c_3_-1 the presence of a single substantial non- exempt_purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 conclusion based on the above we have made a determination that you fail to meet the requirements necessary t be recognized as a tax-exempt_organization under sec_501 c because you are not operated exclusively for one or more exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you aiso have a right to request a conference to discuss your protest this request should be made witen you file your protest statement an attorney certified_public_accountant or an individual‘enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney for more information about representation see publication practice_before_the_irs form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service _ te_ge se t eo ra t3 you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or site received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
